DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21, 3/4/22 and 9/13/22 ware being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  “and tunnel information” should be changed to “a tunnel information”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 seems to be depending on claim 18, however, claim 20 is currently depending on claim 11 instead. For the purposes of examining the claims, claim 20 is assumed to be depending on claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2020/0120570 A1) in view of Engstrom et al. (US 2016/0353350 A1).
Consider claim 1, Youn teaches a method performed by a session management function (SMF) for a handover between a source radio access network (RAN) node to a target RAN node (abstract), the method comprising: 
receiving, from an access and mobility function (AMF), a request message including and tunnel information of the target RAN node associated with a protocol data unit (PDU) session (Fig. 15, step 2 and paragraph 277, AMF sends to SMF a handover indication including the target gNB address); 
in case of an indirect forwarding, transmitting, to a user plane function (UPF), a session modification message to request a forwarding tunnel for the indirect forwarding (Fig. 15, steps 8-9 and paragraph 287-288, the SMF sends to the UPF an indirect forwarding tunnel request); 
receiving, from the UPF, a session modification response message including tunnel information allocated by the UPF (Fig. 15, step 10 and paragraph 289, the UPF sends to the SMF a response including the source UPF address); and 
transmitting, to the AMF, a response message including the tunnel information allocated by the UPF (Fig. 15, step 11 and paragraph 290, the response is then forwarded to the AMF).
Youn does not teach in case of a direct forwarding, transmitting, to the AMF, a response message including the tunnel information of the target RAN node
Engstrom further teaches in case of a direct forwarding, transmitting, to the AMF, a response message including the tunnel information of the target RAN node (Fig. 3, steps 2, 3, 5 and 7 and paragraph 73, if a direct forwarding is to be performed TEID is sent to the MME).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the  above teachings for the purposes of performing a direct forwarding in case an indirect forwarding is not necessary.

Consider claim 11, claim 11 having similar limitations as claim 1. Therefore, claim 11 is rejected for the same reasons claim 1 is rejected.

Consider claims 2 and 12, Youn also teaches wherein the tunnel information of the target RAN node is transferred from the target RAN node to the AMF in a handover request acknowledge message, and wherein the tunnel information of the target base station includes an address of a transport layer and a tunnel endpoint ID (TEID) (Fig. 15, step 5 and paragraph 251 and 283-284, information needed for tunnel establishment includes TEID).

Consider claims 5 and 15, Youn also teaches wherein, whether to apply the direct forwarding or not is determined based on a signaling from the source RAN node (paragraph 558 and 625).

Consider claims 6 and 16, Youn also teaches wherein the tunnel information allocated by the UPF is specific to the PDU session, and wherein the tunnel information allocated by the UPF includes an address of a transport layer and a tunnel endpoint ID (TEID) (paragraph 51 and 283-284).

Consider claims 7 and 17, Youn also teaches wherein the AMF is associated with the target RAN node and communicates with another AMF associated with the source RAN node (Fig. 15, target AMF, target gNB, source AMF and source gNB).

Allowable Subject Matter
Claims 3-4, 8-10, 13-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             10/6/22